ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                             )
                                                     .   )
Network Documentation & Implementation, Inc.             )   ASBCA No. 61624
                                                         )
Under Contract No. 000000-00-0-0000                      )

APPEARANCE FOR THE APPELLANT:                                Stephen J. Stine, Esq.
                                                              The Stine Law Firm, PLLC
                                                              Fairfax, VA

APPEARANCES FOR THE GOVERNMENT:                              William E. Brazis, Jr., Esq.
                                                              DISA General Counsel
                                                             Travis L. Vaughan, Esq.
                                                              Trial Attorney
                                                              Defense Information Systems Agency
                                                              Fort Meade, MD

                                 ORDER OF DISMISSAL

        The Board docketed this appeal on May 8, 2018.' By email dated June 15, 2018,
prior to filing its complaint, appellant filed a notice of voluntary dismissal of this appeal
without prejudice. The government does not object. Accordingly, this appeal is
dismissed from the Board's docket without prejudice. See TTF, L.L.C., ASBCA
No. 58494, 13 BCA 135,343 at 173,464.

       Dated: June 20, 2018



                                                     dministrative Judge
                                                    Chairman
                                                    Armed Services Board
                                                    of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61624, Appeal of Network
Documentation & Implementation, Inc., rendered in conformance with the Board's
Charter.

       Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             2